Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
	The drawings filed on 9/13/2019 are accepted by the Examiner.

Reasons for Allowance
	Claims 1-20 are allowed.  The following is an Examiners statement for reasons for allowance:
	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 8, and 15.
Representative claim 1 discloses a computer-implemented method for authorizing and documenting eye contact-based computing events using smart contracts, the method comprising: receiving smart contract rules from a user associated with performing the eye contact- based computing events using a smart lens; monitoring eye movement for a triggering event; determining an eye contact-based computing request is occurring based on an occurrence of the triggering event; authenticating the user through biometric security measures on the smart lens; identifying a focus angle based on measurements by the smart lens; determining that the smart contract rules are satisfied by the focus angle and the authenticating the user; executing the eye contact-based computing event; and logging the eye contact-based computing event on a ledger system.



The closest prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Publication No. 2020/0076786 A1 to Spivack et al. (“Spivack”) discloses Systems, methods and apparatuses to perform self-authentication are disclosed. In one aspect, embodiments of the present disclosure include a method, which may be implemented on a system, to perform authentication using a tag. The method can further include retrieving a unique identifier from the tag. A second unique identifier is used to determine lighting parameters to be used by the mobile device to illuminate the tag. The method can include, illuminating the tag using the lighting parameters determined and capturing an image generated from the tag in response to illumination of the tag using the lighting parameters. A mathematical representation derived from the image can then use used to generate a hashing function used in authentication. Further discloses the interfacing of a smart contact lens (for scanning codes) with a blockchain (storing the verification data).  See at least ¶¶ 0033, 0041, and 0050.



	United States Patent Application Publication No. 2017/0173262 A1 to Veltz (“Veltz”) discloses utilizing a smart contact lens for monitoring and authenticating a user, and further the use of smart contracts to control or influence the device and for storing information on a blockchain/ledger.  

	United States Patent Application Publication No. 2016/0337827 A1 to Bjontegard (“Bjontegard”) discloses interfacing of an AR device such as smart contacts or glasses with a point of sale in order to perform purchases and advertising etc.




The examiner notes the cited limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-7, 9-14, and 16-20 each depend from one of allowable claims 1, 8, and 15, and therefore claims 2-7, 9-14, and 16-20 are allowable for reasons consistent with those identified with respect to claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627 


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627